DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 12/17/2020 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 12/17/2020 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites “a machine readable storage medium,” in which the BRI of machine readable storage medium can encompass non-statutory transitory forms of signal transmission, such as a prorogating electrical or electromagnetic signal per se. Examiner notes that while Applicant's disclosure at Paragraph [0050] states that the present invention may be embodied in a carrier wave or propagation medium by way of data signals. 
In this situation, the USPTO suggests the following approach: a claim drawn to such storage medium that covers both transitory and non-transitory embodiments may be amended non-transitory machine readable storage medium…--
Claims 15-20 are rejected under 35 U.S.C. for the same reasons as claim 14, as outlined above.
Claim Objections
Claim 1 is objected to because of the following informalities: Lines 2-3 recites the acronyms “SSD”, “OS” and “VM,” which must be defined at least one within the claims. Appropriate correction is required.
Claim 9 is objected to for the same reasons as claim 1, as outlined above.
Allowable Subject Matter
Claims 1-13 are allowed if rewritten or amended to address the minor informalities identified above. Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Specifically regarding claim 1, “the accelerator to behave at least partially as the SSD device driver from the perspective of the SSD, the accelerator to behave at least partially as the SSD controller from the perspective of the SSD device driver,” having a dual accelerator that performs dual functions, that is, behaves as the SSD device driver from the perspective of the SSD as well as behaving as the SSD controller from the perspective of the SSD driver is not taught by the prior art of record. The closest prior art is Woller et al. (US 2011/0161955 A1) which teaches using a processor core as a de facto accelerator to provide a driver of an operating system to complete work initiated from within the operating system environment. While executing, when a work queue entry is pushed onto the work queue 424, the driver notifies the VMM 402 that work queue has a new entry using a doorbell (e.g., VMMCALL). A 
Claims 2-8 would be allowable at least due to its dependency on claim 5.
Claim 9 recites substantially similar limitations as claim 1 and would therefore be allowable under the same rationale as claim 1. Claims 10-13 would be allowable at least due to its dependency on claim 9.
Regarding claim 14, “an accelerator reading the submission queue doorbell setting from the shared memory and forwarding the setting to a controller of an SSD; and, the SSD controller receiving the entry after the entry has been read from the shared memory” is not taught by the prior art of record. The closest prior art is Woller et al. (US 2011/0161955 A1) which teaches using a processor core as a de facto accelerator to provide a driver of an operating system to complete work initiated from within the operating system environment. Woller teaches a kernel mode driver of a virtualized computing system that creates an internal work table, which is used for adding work queue table entries. While executing, when a work queue entry is pushed onto the work queue 424, the driver notifies the VMM 402 that work queue has a new entry using a doorbell (e.g., VMMCALL). A sequestered core configures as a de facto accelerator receives the doorbell call and either continues to execute a previously launched work unit or pulls a new work unit entry from the work queue to execute. Thus, Woller et al. teaches the limitations of an SSD device driver executing from within a virtualization environment writing an entry to submission queue within a shared memory; the SSD device driver executing from within the virtualization environment setting a submission queue doorbell 
Claims 15-20 would be allowable at least due to its dependency on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139